Citation Nr: 0916019	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for a 
depressive disorder than zero percent disabling from July 27, 
1993, 10 percent disabling from October 8, 1996, 30 percent 
disabling from March 5, 1999, and 70 percent disabling from 
August 18, 1999.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972, and from November 1974 to May 1985.  

These matters come before the Board of Veterans' Appeals from 
a November 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Veteran provided testimony at a March 2009 Board personal 
hearing conducted by the undersigned Acting Veterans Law 
Judge in Washington, D.C.  A hearing transcript (transcript) 
is of record and has been associated with the Veteran's 
claims file.  

The Board observes that throughout the course of this appeal, 
encompassing several years, the issues now before the Board 
characterized on the title page of this decision as 
addressing the different ratings assigned for the Veteran's 
service-connected depressive disorder have been variously 
addressed by the appellant (and his accredited 
representative) as involving claims seeking earlier effective 
dates; however, the underlying claim stems from disagreement 
with the initial rating assignment following grant of service 
connection for depressive disorder by the RO in March 2001, 
at which time a 70 percent disability rating was assigned 
(from August 18, 1999).  In the interim, the above-mentioned 
variously cited "tiers" of ratings have become implemented 
by the RO, effective from the assigned date of service 
connection, July 27, 1993.  

The net result is an initial rating appeal for a rating 
period from July 27, 1993 to the present.  As the Veteran 
essentially perfected an appeal to the initial rating 
assigned following the grant of service connection for a 
depressive disorder, the Board has characterized this issue 
in accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings, but are 
initial rating appeals), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.

In March 2009, at the outset of the hearing, the Veteran's 
accredited representative essentially claimed entitlement to 
"an even earlier effective date [dating before July 27, 
1993] than what's been granted" for the service-connected 
depressive disorder.  The representative is shown to have 
previously proffered this claim as part of a January 2006 
letter.  To the extent that the representative may be 
contending that an earlier effective date than 1993 should be 
granted, such earlier effective date issue has yet to be 
adjudicated or developed for appellate review.  The question 
of earlier effect date than July 27, 1993 is referred to the 
RO for initial development and adjudication, including the 
question of whether the Veteran and his representative are 
now attempting to raise a freestanding earlier effective date 
claim.   

Concerning the above-cited claim which is to be referred to 
the RO for initial consideration, the Board observes that the 
Court has held that, once there is a relevant final decision 
on an issue, there cannot be a "freestanding claim" for an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (where a previous rating decision that assigned an 
effective date for a grant of service connection became 
final, and there is no allegation of CUE, the proper 
effective date for an award based on a claim to reopen cannot 
be earlier than the date that the reopen claim was received; 
otherwise, a "freestanding claim" for earlier effective date 
would vitiate the rule of finality).  In other words, the 
Veteran is not entitled to again raise an earlier effective 
date claim that was established in a prior final decision.  
The only means by which to potentially obtain an earlier 
effective date following a final denial would be to challenge 
such denial based on clear and unmistakable error (CUE).  
Indeed, this was observed by the United States Court of 
Appeals for the Federal Circuit in Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of 
[CUE, the appellant] cannot receive disability payments for a 
time frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date").


FINDINGS OF FACT

1.  For the period from July 27, 1993 to March 5, 1999, the 
service-connected depressive disorder was productive of 
symptoms that more nearly approximate definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people; for the period from November 7, 
1996, depressive disorder caused not more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

2.  For the period from March 5, 1999, the service-connected 
depressive disorder was productive of not more than severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, or severe impairment 
in the ability to obtain or retain employment; and did not 
manifest in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment, and was not productive of total social 
and occupational impairment. 

3.  The evidence for and against the claim is at least in 
relative equipoise on the question of whether the Veteran's 
service-connected syringomyelia has resulted in the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for 
the initial rating period from July 27, 1993 to March 5, 
1999, the criteria for a 30 percent rating for a depressive 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 
38 C.F.R. § 4.132, Code 9405 (1996); 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.130, Code 9434 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, for 
the initial rating period from March 5, 1999, the criteria 
for a 70 percent rating for a depressive disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Code 9405 (1996); 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Code 
9434 (2008).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to specially adapted housing are 
met.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
because service connection, an initial rating, and effective 
dates have been assigned for service-connected depressive 
disorder, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in assisting the Veteran that reasonably affects 
the fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
suggestion that any VA defect in assisting the Veteran 
reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  

As to the matter concerning entitlement to specially adaptive 
housing, in this case, the Board is granting the benefit 
sought on appeal; hence, even assuming, without deciding, 
that any error was committed with respect to implementation 
of the VCAA's duty to notify and assist provisions, such 
error was harmless in its application to adjudication of this 
matter, and need not be further discussed.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

Factual Background

Service treatment records reflect that in service in 
September 1979 the Veteran was hospitalized or overdose on 
Valium, Elavil, and alcohol following an argument with his 
wife.  The Veteran reported that he felt embarrassed and 
depressed.  Examination of the Veteran noted he shows no 
signs of severe depression, and did not appear suicidal or 
psychotic, and the Veteran specifically reported that he did 
not want to die.  The diagnostic impression was situational 
anxiety leading to suicidal gesture.  In service in March 
1984 the Veteran indicated on a medical history form that he 
had trouble sleeping, and denied other symptoms, including 
anxiety and depression. 

A June 1992 Functional Restoration Center discharge summary 
reflects the Veteran's report of depression and anxiety.  The 
report of a VA orthopedic examination, conducted on July 27, 
1993, shows that diagnoses of cervical disc disease and 
secondary anxiety were provided.  

As part of an informal brief submitted by the Veteran's 
representative in April 1995, the issue of entitlement to 
service connection for anxiety, secondary to the Veteran's 
service-connected cervical spine disease, was raised.  

Review of the Veteran's voluminous claims file does not 
reveal psychiatric-based treatment until March 5, 1999, 
although the record previously noted symptoms of depression 
and anxiety in 1992.  Review of a VA progress note dated on 
March 5, 1999 shows that the Veteran was seen for evaluation 
of his cervical spine.  He complained of previous episodes of 
syncope a week earlier, but was reluctant to be worked up for 
the complaints.  The Veteran mentioned that he did not care 
if he lived or died, denied active suicidal ideation or 
intent, mentioned that he cared about nothing, taking no joy 
in usual activities, and added that he had no problems 
sleeping.  The supplied diagnoses included spinal stenosis 
and depression.  

A private hospitalization report dated in October and 
November 1999 reflects a psychiatric admission for accidental 
overdose, with complaints of decreased energy, sleep 
impairment, mood problems, and diagnosis of depression 
questionably secondary to chronic pain.  VA treatment records 
dated in 1999 show the Veteran's report of depression, 
treated with medication, and anxiety, including panic attack, 
and difficulties adjusting to the fact that he could no 
longer work, and reduced social interaction.  

Review of a VA Form 26-4555 (Veteran's Application in 
Acquiring Specially Adapted Housing or Special Home 
Adaptation Grant), received by VA in April 2001 shows that 
the Veteran claimed to be unable to walk without the use of 
adaptive equipment due to his service-connection cervical 
disc disease and syringomyelia.  As part of a March 2002 
letter supplied by the Veteran's then accredited 
representative (Disabled American Veterans), the contention 
is raised that the Veteran was entitled to specially adapted 
housing due to the Veteran's syringomyelia, which destroys 
the center of the spinal cord.  

A VA progress note, dated in December 2002, shows that a 
kinesiotherapist evaluated the Veteran's gait.  A history of 
syringomyelia, status post cervical spinal fusion, early 
stenosis, status post low back surgery, and degenerative 
joint disease of the knees was reported.  The Veteran arrived 
for the evaluation ambulating with a straight cane.  He did 
not have any noticeable balance deficits.  He did complain of 
having several falls.  The Veteran was instructed in the 
proper use of a 4-wheel walker.  He was able to use the 
walker safely and properly.  He was issued the 4-wheel 
walker.  The device was issued to aid the Veteran with gait 
stability as well as to reduce his fall risk.  

A VA progress note addendum, dated in March 2003, shows that 
a VA physician had recommended adaptable housing for the 
Veteran.  The Veteran was noted to need a cane to ambulate, 
and, at times, a rolling walker.  The Veteran was noted to 
have periods of gait instability and subsequent falls due to 
his service-connected disabilities of the spine.  The entry 
also reflects the Veteran's report of feeling depressed or 
sad much of the day. 

As shown as part of a July 2003 rating decision, in pertinent 
part, the service-connected depressive disorder was evaluated 
as being zero percent (noncompensable) disabling from July 
27, 1993, and 10 percent disabling from October 8, 1996.  The 
rating decision also shows that a total disability rating 
based on individual unemployability due to service-connected 
disabilities has been in effect since May 1, 1999.  

Review of a May 2006 VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, shows that the examiner commented that the 
Veteran was in a wheelchair with a cane.  The Veteran was 
noted to exhibit weakness of the lower extremities with 
decreased peripheral sensation, with loss of joint sense and 
coordination.  He was unable to ambulate more than 50 to 100 
feet without the assistance of another person; he was noted 
to need a walker/wheelchair.  It was also mentioned that the 
Veteran required assistance with locomotion.  The supplied 
diagnoses were syringomyelia, degenerative disease of the 
cervical and lumbar spine, and spinal stenosis.  

A July 2006 VA consultation report shows that the Veteran 
could ambulate 50 feet, and that he ambulated from his car to 
the clinic.  The quality of his walking was noted to be slow, 
with a cane or walker.  

The report of a VA aid and attendance or housebound 
examination, dated in December 2006, shows that the Veteran 
reported last working in 1999.  His vision was not worse than 
5/200.  Examination revealed that the Veteran's gait was slow 
using a cane.  His upper extremities showed full range of 
motion with his arms and shoulders, with slightly decreased 
grip strength.  Full range of motion of his legs was also 
observed.  The Veteran ambulated throughout the clinic with a 
cane, seemingly, according to the examiner, without great 
difficulty.  The Veteran stated though that he could only 
stand for about 10 minutes, and could walk a maximum of about 
100 feet.  He was using a cane the day of the examination.  
The diagnoses included degenerative joint disease of the 
cervical and lumbar spine and syringomyelia of the thoracic 
spine (with questionable symptomatology).  

The report of a December 2006 VA orthopedic examination shows 
that the Veteran claimed to be only able to walk about 100 
feet and to ambulate for about 10 minutes, whichever occurred 
first.  He was using a cane in the course of the examination.  
The supplied diagnoses included degenerative disc 
disease/degeneration of the cervical spine, and thoracic 
spine syringomyelia, with residuals.  

A December 2006 VA mental disorders examination report 
reflects that the Veteran did not have total occupational and 
social impairment due to mental disorder signs and symptoms.  
Reported symptoms included social isolation, poor memory and 
concentration, without major impairments, and anxiety when 
leaving home.  The VA examiner assigned a GAF of 47.  

In the course of his March 2009 personal hearing conducted by 
the undersigned, the Veteran testified that he was unable to 
ambulate without assistive devices.  See pages four and five 
of transcript.  He added when he does not use a cane he 
falls.  See page five of transcript.  He added that he could 
stand for just a matter of minutes, and that he could not 
walk a hundred yards, even with a cane.  See page six of 
transcript.  He added he used a walker at home.  Id.  The 
Veteran attributed his problems with ambulation to be mainly 
due to his service-connected syringomyelia, which he 
described as being neurological in nature.  See page eight of 
transcript.  He added that he suffered from anxiety on a 
daily basis from 1993 to 1999, and thought about suicide 
every day.  See page 15 of transcript.  

At the March 2009 personal hearing, the Veteran also 
testified regarding psychiatric symptoms that he had 
experienced some symptoms of depression since service, 
including a suicide attempt in service; that after service he 
experienced daily severe anxiety, daily suicidal thoughts; 
and after service had occasionally been prescribed 
medication; and worked part-time for about 20 hours per week 
unloading trucks at UPS from 1989 to 1999, where he did not 
have to deal much in interaction with other people.

Psychiatric Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, however, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision, where appropriate, is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Pertinent to the instant appeal for increased tiered ratings 
for a depressive disorder, the Board notes that VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996, in order to 
ensure that current medical terminology and unambiguous 
criteria are used.  See 61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. Part 4).  The changes included redesignation of 
§ 4.132 as § 4.130 and the revision of the newly redesignated 
§ 4.130.  Also effective November 7, 1996, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R.  The Board has 
analyzed the Veteran's claim under both sets of criteria.

Under the former version of Diagnostic Code 9405 (major 
depression without melancholia), which was in effect prior to 
November 7, 1996, a zero percent (noncompensable) evaluation 
was for assignment when there were neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which did not cause impairment of working ability.  

A 10 percent evaluation for major depression with melancholia 
was warranted in cases of emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment, albeit less than that for a 30 percent 
evaluation.

A 30 percent evaluation requires definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in flexibility, efficiency, and 
reliability levels as to produce definite social impairment.

A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9405 (1996).  A 100 percent evaluation may be assigned 
under the above rating criteria as long as the veteran meets 
one of three listed criteria: total isolation; gross 
repudiation of reality; or unemployability.  See 38 C.F.R. 
§ 4.132, Code 9405 (1996); Johnson v. Brown, 7 Vet. App. 95, 
96 (1994); see also 38 C.F.R. § 4.21 (1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993). 
 Thereafter, VA's Office of General Counsel issued a 
precedent opinion concluding that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms. 
 However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating. 
 Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.

Under the current regulations, in effect from November 7, 
1996, a 10 percent rating is warranted for a depressive 
disorder where the disorder is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9434 
(2008).



Initial Rating for Depressive Disorder

After a review of the evidence of record, the Board finds 
that, for the period from July 27, 1993 to March 5, 1999, the 
service-connected depressive disorder more nearly 
approximated definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people, 
which is consistent with a 30 percent disability rating under 
the old rating criteria (Diagnostic Code 9405).  The evidence 
includes in-service findings of the Veteran's report of 
depression in conjunction with a September 1979 situational 
anxiety leading to suicidal gesture with subsequent denial of 
symptoms of anxiety and depression at service separation.  
The evidence pertaining to this early rating period from July 
27, 1993 also includes the Veteran's March2009 personal 
hearing testimony that he experienced symptoms of depression 
after service and during this period that never went away.  
The evidence for this period also includes the June 1992 
Functional Restoration Center discharge summary reflects the 
Veteran's report of depression and anxiety, and the report of 
a July 1993 VA orthopedic examination report that shows 
anxiety secondary to cervical disc disease.  The evidence 
also includes the Veteran's testimony that during this time 
he worked only part-time for about 20 hours per week 
unloading trucks at UPS from 1989 to 1999, where he did not 
have to deal much in interaction with other people, and that 
he tended to isolate from people.  For these reasons, the 
Board finds that, for the initial rating period from July 27, 
1993 to March 5, 1999, the criteria for a 30 percent rating 
for a depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).

Notwithstanding the Veteran's personal hearing testimony that 
the symptoms from service separation, including the rating 
period from 1993, included severe anxiety and depression, the 
evidence does not show that the post-service symptoms were 
severe or severely impairing for this period, or otherwise 
more nearly approximated the criteria for a higher rating 
than 30 percent.  For example, in service the Veteran 
reported depression, and the 1979 clinical findings included 
that the depression was not severe.  At service separation, 
the Veteran himself reported no history or complaints of 
depression or anxiety.  Considering the new rating criteria, 
for the period from November 7, 1996, the Board finds that 
the depressive disorder caused not more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence shows that the Veteran's 
symptoms did not more nearly approximate occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, as required for a 50 percent disability 
rating under the new criteria.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that, for the initial rating period from July 27, 1993 
to March 5, 1999, the criteria for an initial disability 
rating in excess of 30 percent rating for a depressive 
disorder have not been met.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2008).  

Resolving reasonable doubt in the Veteran's favor, the Board 
also finds that, for the period from March 5, 1999, the 
service-connected depressive disorder symptomatology more 
nearly approximated severe impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, or severe impairment in the ability to obtain or 
retain employment, as contemplated by a 70 percent disability 
rating under the old rating criteria (Diagnostic Code 9405).  
The evidence includes a March 5, 1999 shows mentions of 
suicidal ideation and depression, including diagnosis of 
depression.  Subsequent evidence reflects the Veteran's 
report of feeling depressed or sad much of the day.  For 
these reasons, the Board finds that, for the initial rating 
period from March 5, 1999, the criteria for a 70 percent 
rating for a depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).

The Board finds that, for the period from March 5, 1999, the 
service-connected depressive disorder symptomatology did not 
manifest in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment, as required for a 100 percent 
disability rating under the old criteria; and has not been 
productive of total social and occupational impairment, as 
required for a 100 percent rating under the new rating 
criteria.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the  Veteran's 
service-connected depressive disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The Board notes 
that a total disability rating based on individual 
unemployability due to service-connected disabilities has 
been in effect since May 1, 1999.  Such finding of 
unemployability was based on all the Veteran's service-
connected disabilities.  Such finding of unemployability also 
addresses these extraschedular concerns.  In the absence of 
such factors regarding the service-connected depressive 
disorder, the Board finds that the requirements for an 
extraschedular evaluation for the  Veteran's service-
connected disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran, 
provided he or she has a disability incurred in or aggravated 
during service and is entitled to compensation for permanent 
and total disability due to:  1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss or loss of use of one lower extremity; or 3) the 
loss, or loss of use, of one lower extremity together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.809 (2008).

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion, although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

In VAOPGCPREC 60-90, VA's Office of General Counsel 
determined that the term "loss of use" can be interpreted 
as either functional or organic pathology in determining 
entitlement to specially adapted housing and other benefits.  
VAOPGCPREC 94-90 held that a veteran's receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) satisfies the 
prerequisite of a permanent and total rating for purposes of 
receipt of Chapter 11 compensation benefits, including as to 
eligibility for financial assistance in the acquisition of 
specially adapted housing.

After a review of the evidence, the Board finds that the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran's service-
connected syringomyelia has resulted in the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
The Board observes that syringomyelia is defined as the 
presence in the spinal cord of longitudinal cavities lined by 
dense, gliogenous tissue, which are not caused by vascular 
insufficiency.  It is marked clinically by pain and 
paresthesia, and spastic paralysis in the lower extremities.  
See STEDMAN'S MEDICAL DICTIONARY 1775 (27th ed. 2000).  After 
considering all the evidence of record, including the March 
2009 testimony, the Board finds that the evidence favors the 
claim.  

The above findings establish to a reasonable likelihood that 
the criteria for awarding specially adapted housing benefits 
as set forth under 38 C.F.R. § 3.809 have been met, due to 
permanent and total disability from loss of use of both 
extremities to the extent effectively precluding locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
The above-discussed cited records, and, particularly, the 
March 2003 VA progress note addendum, which shows that a VA 
physician recommended adaptable housing for the Veteran, 
demonstrate a degree of functional impairment at or near the 
necessary level.  The Veteran, also, throughout his appeal, 
has consistently been shown to require a cane, and, at times, 
a rolling walker, to ambulate.  When resolving any reasonable 
doubt in the Veteran's favor as to the impact upon daily 
activities as due to his service-connected disabilities, 
these may be considered to meet the criteria for the awarding 
the benefit sought.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Resolving reasonable doubt in the Veteran's favor, 
entitlement to specially adapted house is warranted.


ORDER

For the initial rating period from July 27, 1993 to March 5, 
1999, a 30 percent rating for a depressive disorder is 
granted.

For the initial rating period from March 5, 1999, the 
criteria for a 70 percent rating for a depressive disorder is 
granted.

Entitlement to specially adapted housing is granted.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


